Stock Purchase Agreement

THIS AGREEMENT is made and entered on 5th July 2016 by and between Tiffany
Aguayo (“Seller") and Ying-Chien Lin (“Purchaser”).

WITNESSETH:

WHEREAS, the Seller, Tiffany Aguayo, is the owner of 16,000,000 restricted
common shares of Sweets & Treats, Inc. (hereinafter referred to as "SWTS”), a
Delaware corporation, and has authority to sell 13,000,000 shares of restricted
common stock for $150,000, and

WHEREAS, the Purchaser desires to purchase said stock and the Seller desires to
sell said stock, upon the terms and subject to the conditions hereinafter set
forth;

NOW, THEREFORE, in consideration of the mutual covenants and Agreements
contained in this Agreement, and in order to consummate the purchase and the
sale of the Corporation's Stock aforementioned, it is hereby agreed as follows:

Purchase and Sale

Subject to the terms and conditions hereinafter set forth, at the closing of the
transaction contemplated hereby, the Seller shall sell, convey, transfer, and
deliver to the Purchaser certificates representing all such stock, and the
Purchaser shall purchase from the Seller the Corporation's Stock in
consideration of the purchase price set forth in this Agreement. The
certificates representing the Corporation's Stock shall be duly endorsed for
transfer or accompanied by appropriate stock transfer powers duly executed in
blank, in either case with signatures guaranteed in the customary fashion, and
shall have all the necessary documentary transfer tax stamps affixed thereto at
the expense of the Seller.

Amount and Payment of Purchase Price

(a) Consideration

As total consideration for the purchase and sale of the Corporation's Stock,
pursuant to this Agreement, the Purchaser shall pay into the Escrow Account
arranged between the Buyer and the Seller the sum of $150,000, such total
consideration to be referred to in this Agreement as the "Purchase Price".

(b) Payment

The Purchase Price shall be paid as follows:

i. The sum of $150,000 to be delivered to the Escrow Account upon execution of
this Agreement or such other date and time as the parties hereto may otherwise
agree.

Representations and Warranties of Seller

Seller hereby warrants and represents:

(a) Organization and Standing

The Seller is a stockholder and record owner of the issued and outstanding
shares of the capital stock of the Corporation, which is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware has the corporate power and authority to carry on its business as it is
now being conducted.



1 

 

(b) Restrictions on Stock

i. Seller is the lawful owner of the Stock, free and clear of all security
interests, liens, encumbrances, equities and other charges.

ii. There are no existing warrants, options, stock purchase agreements,
redemption agreements, restrictions of any nature, calls or rights to subscribe
of any character relating to the stock, nor are there any securities convertible
into such stock.

Breach of Agreement In the event that the Seller has omitted any information or
material that is necessary for the Smooth transition of the Company to the Buyer
or fails to deliver the to the Escrow Account, the Seller shall be deemed to be
in default of this agreement and shall be liable to pay the full Escrow Fee, as
stated per the corresponding Escrow Agreement dated June 13, 2016. in the event
that the Buyer fails to fulfill its obligations pursuant to this agreement, the
Buyer shall be liable to pay the full Escrow Fee, as stated per the
corresponding Escrow Agreement dated June 13, 2016.

Representations and Warranties of Seller and Purchaser

Seller and Purchaser hereby represent and warrant that there has been no act or
omission by Seller and Purchaser which would give rise to any valid claim
against any of the parties hereto for a brokerage commission, finder's fee, or
other like payment in connection with the transactions contemplated hereby,

General Provisions

(a) Entire Agreement

This Agreement (including any written amendments hereof executed by the parties)
constitutes the entire Agreement and supersedes all prior agreement sand
understandings, oral and written, between the parties hereto with respect to the
subject matter hereof.

(b) Sections and Other Headings

The section and other headings contained in the Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

(c) Governing Law

This Agreement, and all transactions contemplated hereby, shall be governed by,
construed and enforced in accordance with the laws of the State of Delaware. In
the event that litigation results from or arises out of this Agreement or the
performance thereof, the parties agree to reimburse the prevailing party's
reasonable attorney's fees, court costs, and all other expenses, whether or not
taxable by the court as costs, in addition to any other relief to which the
prevailing party may be entitled.

 

[Signature Page Follows]

 



2 

 

 

IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.

  

Seller:   Purchaser: /s/ Tiffany Aguayo   /s/ Ying-Chien Lin Tiffany Aguayo  
Ying-Chien Lin Date: 07/05/2016   Date: 07/05/2016      

 



3 

 

 